A. J. WALKER, C. J.
There can be no doubt that the chancellor was correct- in deciding, that Amy Parish took the absolute..estate,, and .that the word heirs was a word of limitation,4,and not o,f purchase.. There is nothing in the context which, shows that the word heirs was used in the sense of children. The limitation -over, upon the death of the first taker .without heirs, with the direction that the property should.be then divided, does not qualify “heirs,” so as to give the word the signification of children. There is no qualification which.-prevents,the heirs generally, lineal or collateral, fromd-akingv The -evident meaning of the testator was, that all persons who might be the heirs of Amy at her death, might take as heirs.; -and they can not take as purchasers. “When,they take in the character of heirs, they must take in the quality of. heirs.” The rule in Shelley’s case applies, and merges the.limitation over to the heirs in the life-estate, and enlarges ,or expands the life-estate into a fee. — Price v. Price, 5 Ala. 578 ; Hamner v. Smith, 22 Ala. 433; Ewing v. Standifer, 18 Ala. 400; Machen v. Machen, 15 Ala. 373 ; Isbell v. Maclin, 24 Ala. 315 ; Shackleford v. Bullock, 34 Ala. 418 ; Lloyd v. Rambo, 35 Ala. 709.
In pursuance of the agreement of counsel,.,the approval of the chancellor’s decision, upon the single point which we. have .noticed, must work an affirmance»